IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE MATTER OF THE                   : No. 447 WAL 2014
INVOLUNTARY TERMINATION OF             :
PARENTAL RIGHTS TO A.S.-A.R. AND       :
P.N.R.                                 : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
PETITION OF: J.L.R., NATURAL           :
FATHER


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.